Citation Nr: 1632883	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  09-49 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a headache disability.

2.  Entitlement to service connection for a gastrointestinal disability, to include irritable bowel syndrome (IBS).

3.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to February 2001.  The Veteran also had service from February 2001 to December 2007 which was ended by a bad conduct discharge after a court martial, and has been found to be a bar to benefits for VA purposes.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2008 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In September 2015 the Board remanded this matter for additional development, including VA examinations and opinions.  The matter has now returned to the Board.

The issues of entitlement to service connection for a gastrointestinal disability and a lumbar spine disability are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran has experienced continuous symptoms of a headache disability  with is an organic disease of the nervous system since service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a headache disability have been met.  38 U.S.C.A. §§ 1110 , 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that she has headaches, including migraine headaches, since qualifying active service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 201 ).  To establish service connection based on a continuity of symptomatology, the evidence must show:  (1) a condition noted during service; (2) post-service continuity of the same symptoms; and (3) a relationship between the present chronic disability and the post-service symptoms.  38 C.F.R. § 3.303(b); Fountain v. McDonald, 27 Vet. App. 258 (2015). 

Because the Veteran's headache disability qualifies as an organic disease of the nervous system and is defined as a chronic disease under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) for chronic diseases apply and the claim may be established with evidence of chronicity in service or a continuity of symptomatology after service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a causal relationship between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2015); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection, such as a neurologic headache disability, manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  First, the Board must determine whether the evidence comes from a competent source.  Then, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Then, the Board weighs the probative value of the evidence in light of the entirety of the record.  

Reasonable doubt is resolved in favor of the claimant when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2015).  When the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for the claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The September 2015 remand requested a VA examination to determine the nature and etiology of the current headache disability and an opinion whether any current headache disability was related to the Veteran's active service from April 1996 to February 2001 or any incident therein.  A November 2015 VA examination and opinion, and a January 2016 VA opinion were completed.  

The November 2015 VA examiner recorded that the Veteran reported headaches starting in 1996, lasting four to five days with nausea occurring three to four times per month.  The Veteran stated that she was currently experiencing headaches lasting two days occurring two to four times per month with blurry vision, sound and light sensitivity, nausea, pulsating or throbbing pain on both sides of the head, and took prescription drugs to treat it.  The VA examiner noted a diagnosis of migraine, including migraine variants in 2011.  The examiner noted a diagnosis of tension headache on October 10, 1996, and that the Veteran was seen twice for headaches during service, on October 10, 1996, when diagnosed with a tension headache, and on April 25, 2003, outside the recognized qualifying active service dates, for sinus and headache and diagnosed with severe allergic rhinitis.  The November 2015 examiner found that it was less likely that any current headache disability was related to the Veteran's active service from April 1996 to February 2001  

A February 2016 VA examiner also found that it was less likely that any current headache disability was related to the Veteran's active service from April 1996 to February 2001, basing the opinion on two inservice medical records.  On October 10, 1996, a service medical record noted that the Veteran expressed frustration with her work detail and the February 2016 examiner attributed the etiology of the diagnosed tension headache to environmental occupation.  A service record on April 20, 1999, noted that the headaches were associated with a diagnosis of upper respiratory infection (URI).  The February 2016 examiner concluded that both episodes were at least as likely as not related to any current headache disability as both inservice headaches were acute, transient, and self-limited.  The examiner cited to Harrison's Principles of Internal Medicine, 19th Edition for authority that both the tension headache and the upper respiratory infection headache were secondary headaches caused by exogenous disorders, and were not primary headaches like the November 2015 VA examination diagnosis of migraine type headaches, the etiology of which was the brain, rather than infection or vascular.

The Board finds both the November 2015 and the February 2016 opinions to be incomplete.  The Board notes that both examiners based their opinions on a review of the service medical records, finding that the Veteran presented with complaints of headaches on two occasions during qualifying service.  However, there are six visits in the service medical records where the Veteran presented with complaints of headache, and an additional note in an undated master problem list regarding the October 1996 tension headache.  The three dates associated for visits with headaches and a URI are in the April and September 1999 service medical records.  An April 1998 service medical record shows headaches for two days off and on with pain mostly on the right side, and no URI.  Another October 1996 service medical record shows lightheadedness with an assessment of tonsillitis.  The referenced October 10, 1996, service medical record additionally shows the word, "migraine," crossed out with a list of symptoms:  unable to sleep, nausea and vomiting, bright light hurts eyes; head hurts all over, and stating headache lasting four days and with no relief from Motrin, Advil, and Tylenol.

As the VA examiners relied upon an incomplete statement of the facts to support the opinions provided, the opinions are not fully adequate and cannot serve as the basis of denial of entitlement to service connection.

Moreover, a review of the treatise Harrison's Principles of Internal Medicine relied on by the February 2016 VA examiner, defines a tension type headache (TTH) as a primary headache, and not a secondary headache, and recommends clinically diagnosing TTH in patients whose headaches are completely without accompanying features such as nausea, vomiting, photophobia, phonophobia, throbbing, vertigo, dizziness, and aggravation with movement; that such an approach to diagnosis neatly separates migraine, which has one or more of these features and is the main differential diagnosis, from TTH.  Harrison's Principles of Internal Medicine, 19th Edition.

The record evidences ongoing headaches and symptoms from the October 1996 service medical record to the present time.  For showing continuity of symptomatology, there is no reason for excluding the Veteran's service medical records after April 2001.  Had she sought private treatment, those private medical records would be considered in evidencing continuity of symptomatology.  The Veteran should not be prejudiced. 

A September 2002 service medical record shows the Veteran having headaches with intermittent, blurred vision.  An April 2003 service medical record shows the Veteran complaining of headaches.  A June 2004 Physical Profile restricts activity due to lightheadedness characterized as illness/disease.  A July 2004 service medical record lists an impression that the Veteran had a two year history of lightheadedness once per month, dated back to 2002, without clear etiology.  

July 2005 private medical records shows headaches, a  referral to an ophthalmologist regarding visual disturbances associate with headaches that occurred two to three times per week with blurred vision, eye pain, and chronic headaches, that also occurred after driving.  Private medical records for March, May, June, and December 2006 show migraine headaches, lightheadedness, and a diagnosis of chronic migraine.  May and August 2007 private medical records show a history of eye pain and photophobia, and migraine listed as a problem.  A July 2008 private medical record shows eye pain and photophobia.

A September 2012 VA medical record continues the diagnosis and care for migraines and notes a history of migraine headaches and prescription drug treatment.  November 2012 VA medical records show migraine unspecified as an active problem, as do January and February 2013 VA medical records.  A December 2015 Headaches Disability Questionnaire by a private physician diagnoses migraine including migraine variants, and describes a chronic history of migraines and prescription drug treatment.

The Veteran is competent to state that she has experienced headaches.  There is nothing in the record to discredit her assertion that her headaches and corresponding symptomatology have been present ever since 1996 during recognized active duty service and since such service, and that she has experienced a continuity of symptoms since that time.  The service medical records, VA medical records, private medical records and November 2015 VA examination support her assertion.  The Board finds that the Veteran's lay assertion is probative.

The Veteran has reported experiencing headaches in service and since separation from active service and the Board has found those statements to be competent and credible.  The Veteran has a current diagnosis of headaches.  While there are medical opinions of record indicating that the Veteran's currently diagnosed headaches were not related to active service, those two opinions are assigned less probative value as they did not consider all the pertinent facts. 

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for headaches is at least in equipoise.  Therefore, the Board finds that the Veteran's headache disability began in service and have continued to the present.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for headaches is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a headache disability is granted.


REMAND

Unfortunately, the issues of entitlement to service connection for a gastrointestinal disability and entitlement to service connection for a lumbar spine disability must be remanded.

The development actions required in the Board's September 2015 remand were not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  It imposes upon VA a duty to ensure compliance with the terms of the remand.  Accordingly, the specified development must be conducted prior to adjudication.

In the September 2015 remand, the Board requested that the Veteran be scheduled for a VA examination to determine the nature and etiology of any current gastrointestinal disability and to provide an opinion regarding etiology.  The Board also remanded for a VA opinion on the etiology any low back disability.  The VA examination and opinions were requested to be provided after all service, VA, and private medical records of the Veteran had been obtained.  Regretfully, the VA examination for gastrointestinal disability was performed and the opinion provided on November 16, 2015, before the requested records were obtained and associated with the record.  In particular, private medical records dated on December 22, 2015, and a December 8, 2015 gastrointestinal disability benefits questionnaire by the Veteran's private physician, with attached medical records, were received on December 22, 2015.  The VA opinion for a low back disability was provided on January 8, 2016, before the requested records were obtained and associated with the record.  In particular, a February 22, 2016, thoracolumbar spine conditions disability benefits questionnaire by the Veteran's private physician, with attached medical records, was received on March 22, 2016.  

Therefore, the VA examiners were not able to perform a comprehensive examination and provide opinions based upon a complete factual background.  Accordingly, the VA opinions are based on an incomplete factual background.

When VA provides an examination, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, the Board finds that the Veteran has not been provided an adequate VA examination and opinions that accurately consider all the evidence of record, and the Board must remand for additional examinations and opinions.

As there has not been substantial compliance with the directives of the prior remand, an additional remand to comply with those directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination with the appropriate specialist for the purpose of ascertaining the nature and etiology of any gastrointestinal disability.  The examiner must review the claims file and should note that review in the report, including review of service records, and VA and private medical records.  Any appropriate tests should be conducted.  The examiner should consider the Veteran's and other lay statements regarding onset, inservice injury and occurrence, and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  Specifically, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any gastrointestinal disability, to specifically include irritable bowel syndrome, had its onset in or was caused by active service or by any incident during or related to service.

3.  Then, schedule the Veteran for a VA examination with the appropriate specialist for the purpose of ascertaining the nature and etiology of any low back disability.  The examiner must review the claims file and should note that review in the report, including review of service records, and VA and private medical records.  Any appropriate tests should be conducted.  The examiner should consider the Veteran's and other lay statements regarding onset, inservice injury and occurrence, and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  Specifically, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any low back disability, to specifically include lumbar strain, had its onset in or was caused by active service or by any incident during or related to service, including a motor vehicle accident in 1998 or 1999.

4.  Then, readjudicate the two claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


